                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

                                                   )
 UNITED STATES OF AMERICA                          )               Docket No. 3:21mj136
                                                   )
                                                   )
 v.                                                )               UNDER SEAL
                                                   )
 FERNANDO LUIS COLON-SANTINI                       )
                                                   )


                       MOTION TO SEAL CRIMINAL COMPLAINT AND
                               AND OTHER DOCUMENTS

       NOW COMES the United States of America, by and through William T. Stetzer, Acting

United States Attorney for the Western District of North Carolina, who moves this Court for an

Order directing that the Criminal Complaint, Arrest Warrant, any other related documents, this

Motion, and any Order issued pursuant to this Motion, be sealed immediately to protect the

ongoing nature of the investigation in this matter, and that the same remain sealed until further

order of this Court.

       Respectfully submitted this 26th day of May 2021.

                                                  WILLIAM T. STETZER
                                                  ACTING UNITED STATES ATTORNEY

                                                  /s/ Kenneth M. Smith
                                                  Kenneth M. Smith
                                                  Assistant United States Attorney
                                                  227 West Trade Street, Suite 1700
                                                  Charlotte, NC 28202
                                                  (704) 344-6222 (phone)
                                                  Kenny.Smith@usdoj.gov
